UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6529


JEROME HART, a/k/a Jerome V. Hart, a/k/a Jerome Vernard
Hart,

                Plaintiff – Appellant,

          v.

PIEDMONT MEDICAL,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:13-cv-00261-JFA)


Submitted:   September 17, 2013            Decided:   October 2, 2013


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Hart, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerome Hart appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2006) complaint.                                 The district

court referred this case to a magistrate judge pursuant to 28

U.S.C.A.     § 636(b)(1)(B)            (West       2006     &     Supp.      2013).              The

magistrate judge recommended that relief be denied and advised

Hart     that     failure        to     file        timely       objections            to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely       filing        of     specific         objections           to     a

magistrate      judge’s     recommendation             is       necessary        to    preserve

appellate review of the substance of that recommendation when

the     parties     have     been        warned        of       the     consequences              of

noncompliance.       Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                     Hart

has waived appellate review by failing to timely file objections

after    receiving    proper          notice.         Accordingly,          we    affirm         the

judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately          presented        in   the       materials

before   this     court    and    argument          would    not      aid   the       decisional

process.

                                                                                        AFFIRMED



                                               2